UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-23938 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 33-0596831 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 804 Green Valley Road Suite 300 Greensboro, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336)379-6299 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes
